EXHIBIT 10.8

Description of First Half 2006 Cash Incentive Plan

On January 28, 2006, the Compensation Committee of the Board of Directors of
Sirenza Microdevices, Inc. (the “Company”) approved a cash incentive plan
pursuant to which exempt employees of the Company, including, without
limitation, certain executive officers, will be eligible to receive a one-time
cash incentive payment in the event that the Company meets specified performance
targets in its first and second fiscal quarters of 2006 combined, as announced
to the public with the Company’s overall financial results for those quarters
(the “Bonus Plan”). The Bonus Plan is subject to the terms and conditions
contained in the Company’s General Incentive Plan Terms and Conditions, which
were also adopted by the Compensation Committee on January 28, 2006.

The Bonus Plan is intended to reward eligible employees for profitable growth
the Company may achieve during the plan period, based on (i) achievement of
specific levels of pro forma income (“PFI”) in the first and second quarter of
2006 as announced to the public with the Company’s overall financial results for
those periods in 2006, and (ii) the growth, if any, in the Company’s revenue for
this same period as compared to the corresponding period in 2005 (growth by a
targeted percentage amount or more will cause the size of any incentive pool
otherwise earned to be increased by 10%). The exact amounts of the performance
targets have been omitted from this summary as they are specific quantitative
performance related-factors involving confidential commercial or business
information, the disclosure of which would have an adverse effect on the
Company.

PFI is calculated by taking the Company’s net income for a given period as
calculated in accordance with GAAP, and then excluding the effect of regularly
reported non-cash charges and infrequent or unusual events, including, without
limitation, charges for the amortization of acquisition-related intangible
assets, compensation expenses related to employee equity awards, costs
associated with litigation settlements, restructuring charges, the write-off of
deferred equity financing costs and expenses related to abandoned merger and
acquisition activities. The effect of any incentives paid under the Bonus Plan
will not be included in the calculation of PFI for purposes of determining the
appropriate level of funding of the incentive pool, if any.

The size of any incentive pool funded under the Bonus Plan will depend on:

 

  •   the persons eligible to participate in the plan as of the end of the
period (the maximum incentive pool as of the beginning of the period may change
as the group of eligible employees and their respective maximum bonus potential
changes through new hires, attrition and changes in pay grade between now and
the end of the period);

 

  •   the Company’s achievement against the targeted level of PFI in Q1 and Q2
2006 combined; and

 

  •   whether the Company’s revenue for this period grows by the targeted
percentage amount or more compared to the same period in 2005.

There is no minimum incentive pool funding level, and it is possible that no
incentive pool will be funded. Incentive pool funding begins at achievement of
60% of the PFI target for the full plan period, and increases proportionately
thereafter to the extent that further achievement toward the full plan PFI
target occurs. As of January 1, 2006, the maximum potential incentive pool that
could be funded if the PFI target is met or exceeded would be $1,309,530. As
noted above this maximum amount by definition will fluctuate throughout the plan
period based on hires and terminations of eligible employees, changes in
eligible employee salaries and other factors. If, in addition, the targeted
revenue growth percentage was achieved or surpassed during the plan period, any
incentive pool funded through PFI achievement would be increased by 10%.

Awards and payout of any incentive pool created would not occur until the third
quarter of 2006. The amount of any employee’s individual award under the Bonus
Plan will be determined by management (or in the case of executive officers, the
Compensation Committee of the Board of Directors) in its discretion at the time
of the awards based on a variety of factors, including, without limitation, the
employee’s individual performance and contribution to the Company’s success, the
contribution of each division or department and the Company’s performance
overall.